UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-3722 ATLANTIC AMERICAN CORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1027114 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4370 Peachtree Road, N.E., Atlanta, Georgia (Zip Code) (Address of principal executive offices) (404) 266-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No þ The total number of shares of the registrant's Common Stock, $1 par value, outstanding on November 7, 2012 was 21,112,488. ATLANTIC AMERICAN CORPORATION TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Financial Statements: Condensed Consolidated Balance Sheets - September 30, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Operations - Three months and nine months ended September 30, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Income - Three months and nine months ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Shareholders’ Equity - Nine months ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows -Nine months ended September 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 25 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 27 Signatures 28 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) ASSETS Unaudited September 30, December 31, Cash and cash equivalents $ $ Investments: Fixed maturities (cost: $200,928and $198,506) Common and non-redeemable preferred stocks (cost: $9,477 and $7,477) Other invested assets (cost: $588 and $567) Policy loans Real estate 38 38 Investment in unconsolidated trusts Total investments Receivables: Reinsurance Insurance premiums and other (net of allowance for doubtful accounts: $379 and $405) Deferred acquisition costs Other assets Goodwill Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Insurance reserves and policyholder funds: Future policy benefits $ $ Unearned premiums Losses and claims Other policy liabilities Total insurance reserves and policyholder funds Accounts payable and accrued expenses Deferred income taxes, net Junior subordinated debenture obligations Total liabilities Commitments and contingencies (Note 8) Shareholders’ equity: Preferred stock, $1 par, 4,000,000 shares authorized; Series D preferred, 70,000 shares issued and outstanding; $7,000 redemption value 70 70 Common stock, $1 par, 50,000,000 shares authorized; shares issued: 22,400,894; shares outstanding: 21,124,050 and 21,274,241 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost: 1,276,844 and 1,126,653 shares ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; Dollars in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Insurance premiums $ Investment income Realized investment gains, net - Other income 41 34 Total revenue Benefits and expenses: Insurance benefits and losses incurred Commissions and underwriting expenses Interest expense Other Total benefits and expenses Income before income taxes Income tax (benefit) expense ) 64 8 Net income Preferred stock dividends ) Net income applicable to common shareholders $ Basic earnings per common share $ Diluted earnings per common share $ The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited; Dollars in thousands) Three Months Ended September 30, Nine Months Ended September 30, Net income $ Other comprehensive income: Available-for-sale securities: Gross unrealized holding gain arising in the period Related tax expense ) Less: reclassification adjustment for net realized gains included in net income - Related tax expense - ) ) ) Net effect on other comprehensive income Derivative financial instrument: Fair value adjustment to derivative financial instrument Related tax expense ) Net effect on other comprehensive income Total other comprehensive income, net of tax Total comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. -4- Table of Contents ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited; Dollars in thousands) Nine Months Ended September 30, 2012 Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Balance, December 31, 2011 $
